Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered October 17, 1988, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant contends that his motion to suppress should have been granted because he was coerced into signing his confession while in a state of intoxication. However, an examination *671of the testimony presented at the suppression hearing fails to show any evidence of coercion or intoxication and any questions of credibility were properly resolved by County Court (see, People v Jackson, 101 AD2d 955). In rejecting defendant’s further claim that his sentence was harsh and excessive, we note that the 2-to-4-year prison term he received as a second felony offender was part of an advantageous plea bargain, that there is no indication that the agreement was unfair and that the sentence was the most lenient which could have been imposed (see, People v Bauer, 153 AD2d 988, Iv denied 75 NY2d 767; People v Pardoe, 147 AD2d 820).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.